UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

DE’>MARCUS THOMAS CIVIL ACTION
VERSUS
WALLACE, RUSH, SCHMIDT, INC. NO.: 16-572-BAJ-RLB

RULING AND ORDER

Before the Court in this wage-and-hour dispute are the Motions
(Docs. 112, 113, 114, 115) of Wallace, Rush, Schmidt and D&A Enterprises to
dismiss, in part, Plaintiff De-Marcus Thomas’s claims and to strike the class-action
allegations of his fourth amended complaint. For the reasons that follow, the
Motions for Partial Dismissal (Docs. 112, 115) are GRANTED IN PART and

DENIED IN PART and the Motions to Strike (Docs. 113, 114) are GRANTED.

I. BACKGROUND

This dispute arises from a company’s alleged failure to pay laborers for work

they performed following the August 2016 flooding in Baton Rouge, Louisiana.

De’Marcus Thomas sued Wallace, Rush, Schmidt and D&A Enterprises for
violating the Fair Labor Standards Act (FLSA), 29 U.S.C. §§ 201-219, defrauding
him, breaching an employment contract, and negligently failing to keep payroll

records. (Doc. 105). He purports to allege collective-action claims under § 216(b) of
the FLSA, and he seeks to certify a Federal Rule of Civil Procedure 23 class under an

unspecified Rule 23(b) subpart. (Id.).

A. Procedural History

Before turning to the allegations of Thomas’s latest complaint, the Court
addresses the history of this case, one of the oldest on its docket. Thomas filed this
suit in August 2016—over 2 years and 9 months ago. (Doc. 1). The case proceeded
without issue until March 2017, when Wallace, Rush, Schmidt notified the Court that
it had filed for bankruptcy protection. (Doc. 40). The Court responded by staying the
case. (Doc. 42). The Court lifted the stay in October 2018, on Thomas’s motion and
following the bankruptcy court’s entry of an order lifting the stay to allow the case to

“immediately proceed . . . in the Middle District of Louisiana.” (Doc. 45).

After the Court lifted the stay, Wallace, Rush, Schmidt moved to dismiss
Thomas's claims and to strike his class-action allegations. (Docs. 53, 54). The Court
granted the motion to dismiss, in part, and granted the motion to strike, in full. (Doc.
104). The Court explained how Thomas's complaint was deficiently pleaded and
granted him leave to amend certain claims.! (Jd.). He amended—for the fourth time.

(Doc. 105).

B. Fourth Amended Complaint

The claims Thomas attempts to allege in his latest complaint resemble those

he attempted to allege in his last one. (Docs. 51, 105). His fourth amended complaint

 

1 The Court dismissed the unjust-enrichment claim with prejudice. (Doc. 104 at p. 8).
2
attempts to allege (1) individual and collective-action claims for violations of the
FLSA; (2) individual and class-action claims for violations of the Louisiana Wage
Payment Law, LA. R.S. 23:631; (8) individual and class-action claims for breach of
contract; (4) individual and class-action claims for detrimental reliance; (5) individual
and class-action claims for fraud; and (6) individual and class-action claims for

negligence. (Doc. 105).

I. Factual Allegations

The factual allegations of Thomas's latest complaint resemble those of his prior

complaints. (Docs. 1, 15, 20, 51, 105).

Consider his “employers.” Thomas alleges that Wallace, Rush, Schmidt is a
“[njatural [d]isaster [c]leanup and [rJecovery personnel resource management
company specializing in job management and labor services for disaster restoration
companies.” (Doc. 105 at {| 12). D&A Enterprises, Thomas alleges, is a Servpro
Industries, Inc. franchise that “used [Wallace, Rush, Schmidt’s] services to recruit
laborers to perform work related to the flooding event that occurred in [s]outheast
Louisiana in August of 2016.” (Id. at 4 15). Thomas alleges that D&A Enterprises
agreed to pay Wallace, Rush, Schmidt to “hire and recruit” more than “1,500
employees to perform disaster restoration for the Baton Rouge flood project.” (Id. at
{| 16).

Consider the “disaster restoration” project. Thomas alleges that he worked as
a laborer for “Defendants” on two job sites—the Baker Dialysis Center and the Amite

High School—for a two-week period in August 2016. (Id. at ]44~-45, 56). He alleges

3
that “Defendants” hired him “to do work that is largely physical in nature” in 12-hour

shifts at $12 per hour. (Jd. at J] 45—46).

Consider the “nonpayment.” Thomas alleges that “Defendants” told him that
he would be paid regular and overtime wages “every Friday.” (Id. at J 105). He alleges
that “Defendants” told him to visit a “check-in site” to receive payment on three
mornings, but “Defendants” never paid him. (Id. at | 65-77). And he alleges, “[u]pon
information and belief,” that “Defendants” have “a pattern and practice of refusing to
pay their employees.” (/d. at {| 39). He alleges that this nonpayment caused him to
quit working for “Defendants” on August 27, 2016—two days before he filed this suit.

(Id. at § 73).

2. Class Definition

Thomas's class definition has changed.? (Docs. 51, 105). He proposes a Rule 23
class and a collective-action class defined as follows:

All persons who were or are currently employed by WRS and/or Servpro
of Fort Collins in the State of Louisiana from July of 2016 to July of 2017
who were hired to perform Manual Labor in connection with the flooding
event that occurred on or about August of 2016 in the greater Baton
Rouge, Louisiana region/area. Manual Labor is defined as any labor
related work pertaining to physical labor tasks such as site demolition,
removing drywall, removing insulation, removing and/or remediating
flooring, removing and/or disposing of trash, and/or any other flood
related remediation and demolition activities which involve manual
labor. These class members may have had additional duties that were
not Manual Labor in nature, but Manual Labor was the primary job

 

? Initially, Thomas defined the putative class to include “all persons who were, are, or will be
employed by [Wallace, Rush, Schmidt] throughout the country during applicable statutes of
limitations, who have not been compensated for regular wages and/or [overtimel][.]” (Doc. 1 at {| 33)
(emphasis added). Thomas later limited the definition of the putative class to Wallace, Rush, Schmidt’s
Louisiana employees. (Docs. 15 at J 71; 20 at § 71; 51 at {| 75).

A
function in their duties. Plaintiffs and the members of the Plaintiff Class
are similarly situated in that they were hired to perform Manual Labor,
as defined above, following the flooding event that occurred on or about
[sic] in August of 2016 in the greater Baton Rouge, Louisiana
region/area on an hourly basis for the same rate of pay for the
Defendants in the above specified time period. To be eligible to be class
members, said workers must have not been compensated for regular
wages and/or have not been compensated the overtime rate of one and
one-half (11/2) times the regular rate of pay for all work performed in
excess of forty (40) hours per work week, and for any worker for which
Defendants WRS and Servpro failed to maintain and preserve payroll
records or other records, containing, without limitation, the total hours
worked by each class member each workday and total hours worked by
each class member each workweek.

(Doc. 105 at 4 79, 87).

3. Collective-Action Allegations

Thomas purports to allege FLSA collective-action claims on behalf of the class
described above. (Doc. 105 at {| 78-85). He alleges that he and the members of his
proposed class “were together the victims of Defendant’s? improper policies and
practices of failing to keep accurate payroll records and failing to pay regular wages
and overtime.” (/d. at {| 81). He alleges that members of the proposed class are
situated similarly to him because (1) “they were recruited by [Wallace, Rush,
Schdmit] to provide disaster restorative services” in Louisiana (Jd. at {| 82); (2) “they
were given job assignments by [Wallace, Rush, Schmidt], directed by job site
supervisors from [Wallace, Rush Schmidt] and [D&A Enterprises] as to the specific
service to be performed”; and (3) “they all advance similar claims of not being

compensated for regular wages and/or overtime wages[.]” (Id. at 4 83). He also alleges

 

3 It is not clear which “Defendant” Thomas is referencing.

5
that he spoke with “numerous” laborers who said that “Defendant” failed to pay them

for “similar work.” (/d.).

4, Class-Action Allegations

Thomas purports to allege class-action claims on behalf of the class described
above. (Doc. 105 at {| 78-85). He fails, however, to specify the type of class. (Id.). He
cites Rule 23(b)(2), the provision governing equitable-relief classes, in a single
paragraph. (Jd. at | 99). But that provision cannot apply: Thomas predominantly
requests money damages—not equitable relief.4 (Id. at pp. 24-25). Accordingly, his
fourth amended complaint requires the Court to guess the type of class he intends to

certify. Id. at |] 78-85).

Thomas gestures toward the Rule 23(a) requirements. (Id.). He alleges that the
numerosity requirement is met because “there are at least 1,500 members of the
putative class.” (id. at § 90). That figure, though, represents the workers
“Defendants” allegedly employed; it does not represent the number of workers
“Defendants” allegedly failed to pay. (Id.). So the allegation does not speak to
numerosity. (/d.). Thomas also alleges that “putative class members were hired to
perform work across the State of Louisiana—not just one defined area.” (Id. at § 90).
That allegation is perplexing considering the geographic scope of the class Thomas

has defined—a class comprising persons hired to perform “manual labor” in “the

 

4 A court cannot certify a Rule 23(b)(2) class if money-damages claims predominate. See Yates
v. Collier, 868 F.3d 354, 366 (5th Cir. 2017).
greater Baton Rouge, Louisiana region/area.” (Id. at J] 79, 87). Moving to the other
Rule 23(a) requirements, Thomas alleges that he “will fairly and adequately
represent and protect the interests” of putative class members (Id. at 4] 95) and that

“[t]here are questions of law or fact common” to the proposed class. (Id. at § 93),

Contending that these allegations do not suffice, Wallace, Rush, Schmidt and
D&A Enterprises move to (1) dismiss Thomas’s collective-action, detrimental-
reliance, fraud, and negligence claims for failure to state a claim and (2) strike his

class-action allegations. (Docs. 112, 115). Thomas opposes. (Docs. 117, 120, 121).

II. MOTIONS TO DISMISS

A, Legal Standard

To overcome the motions to dismiss, Thomas must plead plausible claims for
relief. See Romero v. City of Grapevine, Tex., 888 F.3d 170, 176 (5th Cir. 2018) (citing
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A claim is plausible if it is pleaded with
factual content that allows the Court to reasonably infer that Defendants are liable
for the misconduct alleged. See Edionwe v. Bailey, 860 F.3d 287, 291 (5th Cir. 2017)
(citing Iqbal, 556 U.S. at 678). The Court accepts as true the well-pleaded facts of
Thomas’s fourth amended complaint and views those facts in the light most favorable
to him. See Midwest Feeders, Inc. v. Bank of Franklin, 886 F.3d 507, 513 (5th Cir.

2018).
B. Analysis

1, Collective Action
The FLSA sets wage, hour, and overtime standards. See 29 U.S.C. §§ 206,
207(a). If an employer violates these standards, an employee may sue on behalf of
himself and “other employees similarly situated.” 29 U.S.C. § 216(b). Such a suit is
called a collective action. See Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 69

(2013).

Some courts hold that it is improper to challenge a collective action by Rule 12
motion. See, e.g., Robinson v. R&L Carriers Payroll, LLC, No. H-17-1762, 2018 WL
1033256, at *2 (S.D. Tex. Feb. 20, 2018). This Court holds otherwise. See Creech v.
Holiday CVS, LLC, No. 11-CV-46-BAJ-DLD, 2012 WL 4483384, at *3 (M.D. La. Sept.

28, 2012).

To plead a plausible collective-action claim, Thomas must allege facts sufficient
to provide Wallace, Rush, Schmidt and D&A Enterprises “fair notice of the putative
class.” Flores v. Act Event Servs., Inc., 55 F. Supp. 3d 928, 940 (N.D. Tex. 2014). His
factual allegations must also establish that a “similarly situated” collective-action

class exists. See Creech, 2012 WL 4483384, at *2.

Wallace, Rush, Schmidt and D&A Enterprises argue that Thomas's class
definition fails to provide “fair notice” because it is vague and overbroad. (Docs. 112-
1, 115-1). Thomas rejoins that his definition is tailored appropriately, and he insists
that his latest definition corrects the deficiencies the Court identified in its Ruling

and Order. (Docs. 117, 121). The Court disagrees.
Thomas’s class definition fails the “fair notice” standard. At 280 words, it is
more confusing that the one that preceded it. (/d.). It includes laborers who worked
for (1) Wallace, Rush, Schmidt only, (2) D&A Enterprises only, and (3) Wallace, Rush,
Schmidt and D&A Enterprises. (/d.). It defines a term needing no definition—
“manual labor’—to include “labor related work pertaining to physical labor tasks.”
(d.). And it concludes with a dependent clause bearing no clear relation to the
preceding text. (Id.) (“... for any worker for which Defendants WRS and Servpro
failed to maintain and preserve payroll records . . .”). Worse still, in referencing
“Servpro,” the clause introduces an apparently unrelated entity into an already
jumbled definition. (/d.). As D&A Enterprises explains, “Servpro” is elsewhere
defined as “Servpro Industries, Inc.,” D&A Enterprises’ franchisor. (Id. at 9] 14-15).
It is altogether unclear who, exactly, the definition covers.5 The Court therefore
grants Wallace, Rush, Schmidt’s and D&A Enterprises’ motions and dismisses

Thomas's collective-action claims with prejudice.®

2. Detrimental Reliance

Thomas purports to allege detrimental-reliance claims against Wallace, Rush,

Schmidt and D&A Enterprises. (Doc. 105 at §/§] 131-147). Civil Code Article 1967

 

5 Besides amending his complaint, Thomas has done nothing to move this case forward as a
collective action. The Court finds it significant that Thomas has not moved to conditionally certify a
collective-action class since the Court’s December 20, 2018 Order (Doc. 57) denying, without prejudice,
his initial motion for conditional certification.

6 Thomas has amended his complaint four times. (Docs. 15, 20, 51, 105). He has had a fair
opportunity to “plead his best case.” Bosarge v. Miss. Bureau of Narcotics, 796 F.3d 435, 444 (5th Cir.
2015).
governs such claims and instructs that “[a] party is obligated by a promise when he
knew or should have known that the promise would induce the other party to rely on
it to his detriment and the other party was reasonable in so relying.” LA. CIV. CODE

art. 1967.

Detrimental reliance “is designed to prevent injustice by barring a party from
taking a position contrary to his prior acts, admissions, representations, or silence.”
Luther v. IOM Co., 2013-0353, p. 10 (La. 10/15/13); 130 So. 3d 817, 825. Louisiana
law “does not favor recovery under a detrimental-reliance theory.” Koerner v. CMR
Constr. & Roofing, L.L.C., 910 F.3d 221, 232 (5th Cir. 2018) (citing Albritton v.
Lincoln Health Sys., Inc., 51 So. 3d 91, 95 (La. Ct. App. 2010)). The theory “usually
functions when no written contract or an unenforceable contract exists between the
parties.” Drs. Bethea, Moustoukas and Weaver LLC v. St. Paul Guardian Ins. Co., 376
F.3d 399, 403 (5th Cir. 2004). That is because “reliance on promises made outside of
an unambiguous, fully-integrated agreement” is “unreasonable as a matter of law.”

Id. at 404.

To plead a plausible detrimental-reliance claim, Thomas must allege (1) a
promise, (2) made in such a manner that the promisor should have expected Thomas
to rely on it, (8) justifiable reliance, and (4) a change in position to Thomas’s

detriment. See Koerner, 910 F.3d at 231—32. He does so.

Thomas alleges that “Defendants” promised to pay him regular and overtime
wages. (Doc. 105 at 4 133). He alleges that “Defendants” made the promise at least

twice: first, through a “representative” in a “parking lot’; second, through

10
“management when payment issues arose.” (Id. at | 141). And he alleges that he
experienced a detrimental change in position because “Defendants” misconduct
“precluded [him] from accepting other work,” causing him to “los[e] income” and
“employment opportunities.” (/d. at § 133). These allegations, viewed in his favor and
taken as true, suffice to state a detrimental-reliance claim. Thomas’s fourth amended
complaint makes clear that he had no written employment contract with Wallace,
Rush, Schmidt or D&A Enterprises; so his alleged reliance on oral promises was not
unreasonable as a matter of law. See Drs. Bethea, Moustoukas and Weaver LLC, 376

F.3d at 403.

3. Fraud

Thomas purports to allege fraud claims against Wallace, Rush, Schmidt and
D&A Enterprises. (Doc. 105 at {] 148-162). Fraud is “a misrepresentation or a
suppression of the truth made with the intention either to obtain an unjust advantage
for one party or to cause a loss or inconvenience to the other.” LA. CIV. CODE art. 1953.

It may “result from silence or inaction.” Id.

To plead a plausible fraud claim, Thomas must allege that “(1) a
misrepresentation of material fact, (2) made with the intent to deceive, (3) caused
justifiable reliance with resultant injury.” Koerner, 910 F.3d at 230 (quoting Becnel

v. Grodner, 982 So. 2d 891, 894 (La. Ct. App. 2008)).7

 

7 Wallace, Rush, Schmidt argues, incorrectly, that Louisiana law does not recognize fraud as
an independent tort. (Doc. 112-1 at p. 13). It does. See, e.g., Guidry v. U.S. Tobacco Co., 188 F.3d 619,
626-627 (5th Cir. 1999);

11
Beyond alleging the elements of fraud, Thomas “must state with particularity
the circumstances constituting fraud[.]” FED. R. Civ. P. 9(b). So doing requires
Thomas to “plausibly plead facts establishing the time, place, and contents of the false
representation, as well as the identity of the person making the misrepresentation
and what the person obtained thereby.” IAS Servs. Grp., L.L.C. v. Jim Buckley &
Assocs., Inc., 900 F.3d 640, 647 (5th Cir. 2018) (citation omitted). “This Circuit’s
precedent interprets Rule 9(b) strictly[.]” Flaherty & Crumrine Preferred Income
Fund, Inc. v. TXU Corp., 565 F.3d 200, 207 (5th Cir. 2009).

Thomas fails to plead plausible fraud claims. (Doc. 105 at J] 148-162). He
again fails to allege the person who made the fraudulent statement or the time or
place the statement was made. (/d.). His allegations thus fail to satisfy Rule 9(b)’s
particularity requirement. See Benchmark Elecs., Inc. v. J.M. Huber Corp., 343 F.3d
719, 724 (5th Cir. 20038) (“Put simply, Rule 9(b) requires the who, what, when, where,
and how to be laid out.”). The Court therefore grants Wallace, Rush, Schmidt’s and

D&A Enterprises’ motions and dismisses Thomas's fraud claims with prejudice.®

4, Negligence

Thomas alleges that Wallace, Rush, Schmidt and D&A Enterprises negligently
failed to (1) compensate him for regular and overtime work and (2) “maintain and

preserve payroll records[.]” (Doc. 105 at 4] 148-162). D&A Enterprises moves to

 

5 Thomas has amended his complaint four times. (Docs. 15, 20, 51, 105). He has had a fair
opportunity to “plead his best case.” Bosarge, 796 F.3d at 444.

12
dismiss this claim on the ground that Thomas lacks standing to sue for record-
keeping violations.® (Doc. 115-1 at p. 8).

Thomas did not respond to D&A Enterprises’ challenge to his negligence claim.
(Doc. 121). Accordingly, Thomas has abandoned the claim. See Tex. Capital Bank N.A.
uv. Dallas Roadster, Ltd., 846 F.3d 112, 126 (5th Cir. 2017) (citing Black v. North
Panola Sch. Dist., 461 F.3d 584, 588 n.1 (5th Cir. 2006)). The Court therefore grants
D&A Enterprises’ motion to dismiss Thomas’s negligence claim and dismisses the

claim with prejudice.

III. MOTIONS TO STRIKE

A. Legal Standard

The Court has an “independent obligation to decide whether an action [is]
properly brought as a class action|[.]” McGowan v. Faulkner Concrete Pipe Co., 659
F.2d 554, 559 (5th Cir. 1981). To fulfill that obligation, the Court may apply Rule
23(d)(1)(D) to strike class-action allegations that fall short of Rule 23’s requirements.
See Coleman v. Sears Home Improvement Prods., Inc., No. 16-2537, 2017 WL
1064965, at *7 (E.D. La. Mar. 20, 2017) (striking deficient class-action allegations);
Aguilar v. Allstate Fire and Cas. Ins. Co., No. 06-4660, 2007 WL 734809, at *2 (E.D.

La. Mar. 6, 2007) (same).

 

® Wallace, Rush, Schmidt did not move to dismiss Thomas's negligence claim. (Doc. 112).
13
B. Analysis

Thomas's fourth amended complaint fails to identify the type of class he hopes
to certify. (Doc. 115). The only class-action provision he cites is Rule 23(b)(2); that
provision cannot apply because he predominantly requests money damages—not
equitable or injunctive relief. See Yates, 868 F.3d at 366. Because Thomas recites
some language drawn from Rules 23(b)(1) and 23(b)(8), the Court assumes that he
seeks to certify a class under either or both of those provisions. (Doc. 115 at 4] 98—
101).!° So he must plead facts satisfying the “threshold requirements” of Rule 23(a)
and the specific requirements of Rules 23(b)(1) or 23(b)(3). See, e.g., See Maldonado
v. Ochsner Clinic Foundation, 493 F.3d 521, 523 (5th Cir. 2007) (citing Amchem

Prods., Inc. v. Windsor, 521 U.S. 613-614 (1997)). The Court turns first to Rule 23(a).

1. Numerosity

Rule 23(a)(1) requires that the putative class be “so numerous that joinder of
all members is impracticable.” FED. R. CIv. P. 23(a)(1). To satisfy this requirement, “a
plaintiff must ordinarily demonstrate some evidence or reasonable estimate of the
number of purported class members.” Ibe v. Jones, 836 F.3d 516, 528 (5th Cir. 2016)
(quoting Zeidman v. J. Ray McDermott & Co., 651 F.2d 1030, 1038 (5th Cir. 1981)).
But “the number of members in a proposed class is not determinative of whether
joinder is impracticable.” Ibe, 836 F.3d at 528 (quoting In re TWL Corp., 712 F.3d

886, 894 (5th Cir. 2013)). Other considerations include “the geographical dispersion

 

10 In his response papers, Thomas states that he seeks to certify a class under Rules 23(b)(1)
and 23(b)(8). (Doc. 120 at p. 4).

14
of the class, the ease with which class members may be identified, the nature of the

action, and the size of each plaintiffs claim.” Ibe, 836 F.3d at 528 (citation omitted).

Thomas fails to allege facts sufficient to show numerosity. (Doc. 105). He
alleges that the putative class consists of “at least 1,500 workers” employed after the
August 2016 flooding. (/d. at {| 90-91). But that figure represents the number of
workers “Defendants” employed; it does not represent the number of workers
“Defendants” failed to pay. (Id.). Thomas alleges no facts to support the conclusion

that the putative class consists of “at least 1,500” workers. (Id.).

Also absent is any factual allegation that supports the conclusion that joinder
is impracticable on geographical grounds. (Id.). Granted, Thomas alleges that
“putative class members were hired to perform work across the State of Louisiana.”
(Doc. 105 at §] 90). But he later defines the putative class to include only persons hired
to perform “manual labor” in “the greater Baton Rouge, Louisiana region/area.” (Doc.

105 at {|{| 79, 87). The geographical dispersion of this class is, at best, unclear.

Because Thomas's allegations do not reveal the size or geographical dispersion
of the putative class, Thomas fails to allege facts sufficient to satisfy Rule 23(a)(1)’s

numerosity requirement.

2. Commonality

Rule 23(a)(2) requires that there be “questions of law or fact common to the
class.” The Supreme Court has interpreted Rule 23(a)(2) to require that the claims of

utative class members “depend upon a common contention” that is “of such a nature
p p

15
that it is capable of class-wide resolution[.]” Wal-Mart Stores, Inc. v. Dukes, 564 U.S.

338, 350 (2011).!!

Thomas fails to allege facts sufficient to show commonality. (Doc. 105). Because
Thomas fails to adequately define the class he seeks to certify, the Court again lacks
the information it needs to decide if the putative class members’ claims “depend upon

a common contention.” Wal-Mart, 564 U.S. at 350.

3. Typicality
Rule 23(a)(3) requires that the claims of the class representative be “typical” of
the claims of the class. The “typicality inquiry rests ‘less on the relative strengths of
the named and unnamed plaintiffs’ cases than on the similarity of legal and remedial

theories behind their claims.” Ibe, 836 F.3d at 528-529 (quoting Jenkins v. Raymark

Indus. Inc., 782 F.2d 468, 472 (5th Cir. 1986)).

Thomas again fails to allege facts sufficient to satisfy Rule 23(a)(3)’s typicality
requirement. (Doc. 105). The Court cannot decide if Thomas’s claims are “typical” of
the claims of the proposed class because Thomas has inadequately defined the

proposed class. (Id.).

 

11 The Court finds troubling Thomas's citation to a pre-Wal-Mart decision interpreting the
commonality requirement. (Doc. 120 at p. 6) (citing Jenkins v. Raymark Indus., Inc., 782 F.2d 468, 472
(5th Cir. 1986)). Because Wal-Mart “heightened the standards for establishing commonality under
Rule 23(a)(2),” pre-Wal-Mart decisions interpreting the commonality requirement are inapt. M.D. ex
rel. Stukenberg v. Perry, 675 F.3d 832, 839 (5th Cir. 2012).

16
4. Adequacy

Rule 23(a)(4) requires that the class representatives “fairly and adequately
protect the interests of the class.” “This standard ‘requires the class representative to
possess a sufficient level of knowledge and understanding to be capable of controlling
or prosecuting the litigation.” Ibe, 836 F.3d at 529 (quoting Berger v. Compaq

Comput. Corp., 257 F.3d 475, 482—483 (5th Cir. 2001)).

Thomas again fails to allege facts sufficient to satisfy Rule 23(a)(4)’s adequacy
requirement. (Doc. 105). His failure to properly define the proposed class makes it
impossible for the Court to decide if Thomas can “fairly and adequately protect” class-

members’ interests.

Thomas failed to cure the deficiencies the Court identified in its Ruling and
Order. (Doc. 104). He again fails to allege facts sufficient to satisfy the “threshold
requirements” of Rule 23(a). Because he fails to allege facts sufficient to satisfy Rule
23(a), the Court need not consider Rule 23(b). The Court grants Wallace, Rush,
Schmidt's and D&A Enterprises’ motions and strikes all class-action allegations from
Thomas’s fourth amended complaint. This wage-and-hour dispute will not proceed as

a class action.

17
IV. CONCLUSION
Accordingly,

IT IS ORDERED that the Motions for Partial Dismissal (Docs. 112, 115)
are GRANTED IN PART and DENIED IN PART, as follows: Thomas’s collective-
action claims are DISMISSED WITH PREJUDICE; Thomas’s fraud claims are
DISMISSED WITH PREJUDICE; Thomas's negligence claim against D&A
Enterprises is DISMISSED WITH PREJUDICE. The Motions (Docs. 112, 115)

are otherwise DENIED.

IT IS FURTHER ORDERED that the Motions to Strike (Docs. 113, 114)
are GRANTED. Thomas’s class-action claims are DISMISSED WITH

PREJUDICE.

Baton Rouge, Louisiana, this “~ “day of June, 2019.

(oo R Sy
JUDGE BRIANA. JACKSON

UNITED STATE TRICT COURT
MIDDLE DISTRICT OF LOUISIANA

18
